IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TAFT REDD | *
Petitioner, “* Civil No.: RDB-18-2799
v. * Criminal No.: RDB-16-026
UNITED STATES OF AMERICA, *
Respondent. *
* x * * * * * x x * *
MEMORANDUM OPINION

Petitioner Taft Redd (“Petitioner” ot “Redd”) is serving a 120-month sentence in the
custody of the United States Bureau of Prisons (“BOP”) after pleading guilty before this
Court to conspiracy to one count of Hobbs Act.Robbery, in violation of 18 U.S.C. § 1951.
(Indictment, ECF No. 1; Plea Agreement, ECF No. 17; Judgment, ECF No. 25.) Pending
before this Court is Petitioner’s Motion to Vacate, Set Aside or Correct Sentence pursuant to
28 U.S.C. § 2255, arguing that his sentence was improperly enhanced because Hobbs Act
Robbery is not a crime of violence. (ECF No. 32.) Redd contends that his sentence is
unlawful in light of United States v. McCollum, 885 F.3d 300 (4th Cir. 2018), Mathis v. United
States, 136 S. Ct. 2243 (2016), and Descamps v. United States, 570 U.S. 254, 133 S. Ct. 2276
(2013). Also pending are Petitioner’s Motion for Attorney Representation (ECF No. 33),
and Petitioner’s Motion Pursuant to Federal Rule of Criminal Procedure 36, which asks this
Coutt to amend a claimed error in the computation of his sentence (ECF No. 40). This

Court has reviewed the parties’ submissions and no hearing is necessary. See Local Rule
105.6 (D. Md. 2018). For the reasons below, Petitioner Redd’s Motion to Vacate, Set Aside,
or Correct Sentence under 28 U.S.C. § 2255 (ECF No. 32) is DENIED, Petitioner Redd’s
Motton for Attorney Representation (ECF No. 33) is DENIED AS MOOT, and Petitioner
Redd’s Motion Pursuant to Federal Rule Criminal Procedure 36 (ECF No. 40) is
DISMISSED without prejudice.
BACKGROUND

On January 28, 2016, a federal grand jury in Maryland returned an indictment charging
Petitioner Redd with six counts of committing Hobbs Act Robbery in violation of 18 U.S.C.
§ 1951, and one count of attempted commission of Hobbs Act Robbery in violation of 18
U.S.C. § 1951. (ndictment, ECF No. i.) The statement of facts set forth in Petitioner’s Plea
Agteement describes six additional Hobbs Act robberies committed by Petitioner in less than
one month. (Id. Twice on July 22, 2015, once on July 29, 2015, once on August 12, 2015,
once on August 16, 2015, and once on August 18, 2015, Redd used what looked like a black
handgun to forcibly steal U.S. currency valued over approximately $4,227 from various
businesses engaged in the retail sale of consumer products obtained from vendors outside the
state of Maryland.! (Plea Agreement, ECF No. 17 at 4-5; Presentence Report, ECF No. 20.)
On several of these occasions, Redd stole magazines, cigarettes, and other merchandise in
addition to the currency taken from the establishments. (Jd) All six robberies occurred in
Baltimore, Maryland. 7d) On August 19, 2015, Redd was arrested and found in possession

of a black BB gun, an object that witnesses identified as the weapon used in the six robberies.

‘ The amount of U.S. currency taken from two of three establishments, Shoe City and McDonalds,
was confirmed. (ECF No. 20 at 20.) The amount of currency taken from Royal Farms store was
listed as “TBD” in Petitioner’s Presentence Report. (/d.)

2
(Id.) Although the weapon used in each tobbety was not a firearm,? Redd nevertheless
expressed to cashiers: “Hurry up or I’m going to shoot you” and “You all are playing, I’m
going to start shooting,” and he never failed to expose his BB gun at each robbery. (See Plea
Agreement, Count One and Count Six, ECF No. 17.)

Following his indictment, on September 8, 2016, Petitioner signed a Plea Agreement,
through which he pleaded guilty to-Count One of the original indictment. (Plea Agreement,
ECF No. 17.) Pursuant to the Plea Agreement, Redd and the Government stipulated that the
applicable base offense level under the United States Sentencing Guidelines for the robbery
charged in Count One was 20. ([d. at 116.) (citing U.S.S.G. § 2B3.1{a).) However, because the
parties stipulated to the fact that Petitioner brandished or possessed a dangerous weapon, the
offense level for Count One was 23. (Ud. citing U.S.8.G. § 2B3.1(b)(2)(E).) The offense level
was raised by an additional five levels—to 28—hbecause Petitioner admitted to the conduct
charged in Counts Two through Six of the indictment. (id citing U.S.S.G § 1B1.2(c) and §
3D1.4(a).) Ultimately, the parties agreed that the anticipated final base level offense was 25,
due to Petitioner’s acceptance of personal responsibility for his criminal conduct and his timely
notification of his intent to plead guilty. (fd. citing U.S.S.G. § 3E1.1(b).) The parties stipulated
that Petitioner’s criminal history category is VI. (Statement of Reasons, ECF No. 26.)
Pursuant to Petitioner’s Plea Agreement and the Sentencing Reform Act of 1984, as modified

by United States v. Booker’ on November 9, 2016, this Court sentenced Petitioner to 120 months

*18 U.S.C. § 921(a)(3) (2019) (“The term “firearm” means (A) any weapon (including a starter gun)
which will or is designed to or may readily be converted to expel a projectile by the action of an
explosive; (B) the frame or receiver of any such weapon; (C) any firearm muffler or firearm silencer;

or (D) any destructive device. Such term does not include an antique firearm.”).
> 543 U.S. 220 (2005).
imprisonment and 3 years supervised release.* (Plea Agreement, ECF No. 17; Judgment, ECF
No. 25; Statement of Reasons, ECF No. 26.) Petitioner did not appeal the judgment.

On September 10, 2018, Petitioner filed the pending Motion to Vacate, Set Aside, or
Correct Sentence under 28 U.S.C. § 2255, arguing that (1) he was ertoneously sentenced as a
career criminal offender with a base offense level 32, and (2) that a conviction under Hobbs
Act Robbery is not a crime of violence, and therefore, Petitioner’s sentence should be reduced.
(ECF No. 32.) On the same day, Petitioner also filed the pending Motion for Attorney
Representation. (ECF No. 33.) The Government's Response (ECF No. 39) contended,
among other things, that the § 2255 petition was untimely because it had been filed over one
year after the Judgment of this Court became final on November 23, 2016. On May 20, 2019,
Petitioner filed a Motion Pursuant to Federal Rule of Criminal Procedute 36 (ECF No. 40)
atguing that his jail credit was not properly included in his Sentence Monitoring Computation
Data Form. Petitioner asks this Court to review the computation of his sentence. (Id) .

_ STANDARD OF REVIEW

This Court recognizes that the Petitioner is pro se and has accorded his pleadings
liberal consteuction. See Exickson v. Pardus, 551 U.S. 89, 94 (2007); see also Alley v. Yadkin
County Sheriff Dept., No. 17-1249, 698 F. App’x 141, 142 (4th Cir. Oct. 5, 2017) (per curiam)
(unpublished) (citing Erickson for the proposition that “[p]ro se complaints and pleadings,
however inartfully pleaded, must be liberally construed and held to less stringent standards

than formal pleadings drafted by lawyers”). Under 28 U.S.C. § 2255, a prisoner in custody

* Judge Marvin J. Garbis of this Court presided over Redd’s plea and sentencing. This case was subsequently reassigned
to the undersigned Judge Richard D. Bennett upon Judge Garbis’s retirement from this Court.

4
may seek to vacate, set aside, or correct his sentence on four grounds: (1) the sentence was
imposed in violation of the Constitution or laws of the United States, (2) the court was
without jurisdiction to impose the sentence, (3) the sentence was in excess of the maximum
authorized by law, or (4) the sentence is otherwise subject to a collateral attack. Hil/ ». United
States, 368 U.S. 424, 426-27 (1962) (citing 28 U.S.C. § 2255). When seeking relief under 28
U.S.C. § 2255, a petitioner bears the burden of proving his or her grounds for collateral relief
by a pteponderance of the evidence. Midler v. United States, 261 F.2d 546, 547 (4th Cir. 1958).
The scope of a § 2255 collateral attack is far narrower than an appeal, and a “‘collateral
challenge may not do service for an appeal.” Foster v. Chatman, 136 S. Ct. 1737, 1758 (2016)
(quoting United States v. Frady, 456 U.S. 152, 165, 102 S. Ct. 1584 (1982)). Thus, procedural
default will bar consideration under § 2255 of any matters that “could have been but were not |
pursued on direct appeal, [unless] the movant shows cause and actual prejudice resulting from
the errors of which he complains.” United States v. Pettiford, 612 F. 3d 270, 280 (4th Cir. 2010)
(citing United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th Cir. 1999)).
ANALYSIS
I, Petitioner’s § 2255 Motion is Barred by the Statute of Limitations
Petitioner Redd’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C.
§ 2255 fails because it is untimely. Under § 2255(f), a one-year period of limitations runs from
the latest of: |
(1) the date on which the judgment of conviction becomes final;
(2) the date on which the impediment to making a motion created by governmental
action in violation of the Constitution or laws of the United States is removed,

if the movant was prevented from making a motion by such governmental
action;
(3) the date on which the right asserted was initially recognized by the Supreme
Court, if that right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or claims presented could have
been discovered through the exercise of due diligence.

Because Petitioner has not shown that the limitations period should run according to -
§ 2255(f)(2)-(4), the final date on which Petitioner could file his § 2255 motion was one
year after the judgment of his conviction became final. See § 2255(f)(1). When a
prisoner fails to submit a timely appeal, his sentence becomes final within fourteen (14)
days of his sentencing. United States v. Wilson, 256 F.3d 217, 221 (4th Cir. 2001).
Petitioner’s Judgment of Conviction became final on November 23, 2016 (14 days after
his November 9, 2016 sentencing), and the relevant limitations period expired on
November 23, 2017. Petitioner’s § 2255 motion was filed on September 10, 2018, nine
(9) months and eighteen (18) days after the end of the limitations period. Accordingly,
the motion is untimely.

Il. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence and
Petitioner’s Motion Pursuant to Federal Rule of Criminal Procedure 36 Fail
on the Merits

Even if Petitioner Redd’s § 2255 motion was timely, it would fail because the record
confirms that Petitioner was not sentenced as a career criminal. Additionally, this Court must
deny Petitioner’s motion seeking the correction of an alleged sentence miscalculation because
Petitioner has not indicated that he has exhausted all available administrative remedies

regarding his concern. Furthermore, if Petitioner exhausts all administrative remedies, he must

then challenge the computation of his sentence pursuant to 18 U.S.C. § 2241 in the district of
confinement and not the sentencing court. United States v. Miller, 871 F.2d 488, 490 (4th Cir.
1989).
A. Petitioner Was Not Sentenced as a Career Offender

In his § 2255 Motion, Petitioner Redd contends that he was erroneously sentenced as
a career criminal offender, atguing that a conviction for Hobbs Act Robbety is not a predicate
offense for career criminal sentence enhancement. (ECF No. 32 at 2.) Petitioner cites Mathis
v. United States, 136 8. Ct. 2243 (2016), Descamps v. United States, 570 U.S. 254, 133 S. Ct. 2276
(2013), and United States v. McCollum, 885 F.3d 300 (4th Cir. 2018) to argue that Hobbs Act
Robbery is not a predicate offense for sentence enhancement due to a career offender
designation. However, because Petitioner’s sentence was not enhanced pursuant to a career
offender designation, the cases cited are inapplicable, and this Court need not decide whether
Hobbs Act Robbery is a predicate offense under the force clause of the November 1, 2016
definition of “crime of violence” resulting in a sentence enhancement under the United States

Sentencing Guidelines.

* In n. 5 of its Response to Petitioner’s § 2255 Motion, the Government cites United States v. Brown,
728 F. App’x 614, 619 n. 3 (9th Cir. 2018), Tobias v. United States, No. 3:16-CV-1092-MPS, 2017 WL.
3585336, at *7 (D. Conn. Aug. 18, 2017), Rudd », United States, No. 3:08-CR-172-TAV-CCS-1, 2017
WL 280714, at *3 (E.D. Tenn. Jan. 19, 2017), Blackstone v. United States, No. 2:16-CV-3872-CAS,
2016 WL 7469579, at *6 (C.D. Cal. Dec. 27, 2016) to argue that courts outside of this circuit have
expressly held that Hobbs Act Robbery is a crime of violence for the purposes of U.S.S.G. §4B1.2.
Each of these cases refer to the convictions and sentences rendered before the amended definition
of “crime of violence” under U.S.S.G. § 4B1.2 took effect on November 1, 2016. Here, Petitioner
was sentenced on November 9, 2016, so the definition of “crime of violence” under U.S.S.G. §
4B1.2 used in Brown, Tobias, Rudd, and Blackstone is inapplicable to this case. Likewise, the
Government also cites this Court’s decision in Fleming v. United States, No. CR RDB-14-0400, 2018
WL 6394502, at *5 (D. Md. Dec. 6, 2018), which indeed proceeded with the assumption that Hobbs
Act Robbery is a crime of violence under the United States Sentencing Guidelines. However, the
definition of “crime of violence” employed in that decision was the earlier definition of crime of
violence, rendering it inapplicable to this case.
Petitioner cites his Offense Level Computation as follows: (1) pursuant to U.S.S.G. §
2b3.1 (a), Petitionet’s base level offense for violation of 18 U.S.C. § 1951 (Hobbs Act Robbery)
is 20; (2) pursuant to US.5.G. § 2B3.1(b)(2)(E), the offense level was increased by 3, from 20
to 23, because during the commission of the robbery, Petitioner brandished a dangerous
weapon; (3) pursuant to U.S.S.G. § 1B1.2(c) and § 3D1.4, the offense level was increased by -
5, from 23 to 28, because Petitioner stipulated that he committed the conduct summarized in
Counts Two through Six of the indictment; (4) pursuant to 18 U.S.S.G. § 4B1.1, the offense
level was increased by 4, from 28 to 32, because Petitioner was designated as a career criminal
offender. (ECF No. 32 at 1-2.) Petitioner claims that he was sentenced with a total offense
level of 32. (fd. at 2.) His claim is incorrect. A review of the case record plainly shows that
Petitioner’s total offense level was 25, due in part to this Coutt’s removal of the career criminal
offender finding in Petitioner’s Statement of Reasons. (ECF No. 26.)

Petitioner’s account of his Offense Level Computation is accurate, but substantially
incomplete. Petitioner omits from his § 2255 Motion all instances of deductions computed
into his total offense level. Namely, (1) Petitioner omits the offense level decrease by 2, from
32 to 30, for demonstrating acceptance of responsibility for commission of the offense; (2)
Petitioner omits the offense level decrease by 1, from 30 to 29, for assisting authorities in the
investigation or prosecution of Petitioner’s own misconduct by timely notifying authorities of
the intention to enter a guilty plea. (Plea Agreement, ECF. No. 17 at 6; Presentence Report, |
ECF No. 20 at 8). Most relevant to Petitioner’s Motion, however, is that the offense level was
reduced by 4, from 29 to 25, because this Court removed the Presentence Report finding that

Petitioner was a career offender under §4B1.1 “because the Government did not seek the
adjustment and joAwson issues were raised.” (ECF No. 26 at 1.) The Plea Agreement and
Statement of Reasons for the Judgment affirm that Petitioner’s sentence was agreed to be
based on a total offense level of 25—not 32. (Plea Agreement, ECF. No. 17 at 6; Statement
of Reasons, ECF No. 26 at 1.) Therefore, Petitioner was not sentenced as a career offender.

Petitioner Redd’s sentence of 120 months incarceration and 3 years supervised release
falis within the guideline range established by the Sentencing Reform Act of 1984 as modified
by United States v. Booker, 543 U.S. 220 (2005). Judgment, ECF No. 25.) The guideline range
for a total offense level of 25 and criminal history of VI is 110 — 137 months. See U.S.S.G. §
5G1.1 and § 5G1.2. Accordingly, Petitioner's 120-month sentence is appropriate.

Further, when parties agree to a specific sentence pursuant to Rule 11(c)(1)(C), and the
district court accepts and imposes that sentence, a defendant may only appeal if the sentence
is imposed “in violation of the law” or is an “incorrect application of the sentencing
guidelines.” United States v. Keller, 252 F. App’x. 243 (2013) (citing United States v. Sanchez, 143
F.3d 796, 797 & n. 1 (10th Cir. 1998) and United States v. Cieslowski, 410 F.3d 353, 364 (7th Cir.
2005)). Here, Petitioner and the Government stipulated, pursuant to Rule 11(c)(1)(C), that
120 months incarceration “is the appropriate disposition of this] case” and this Court
accepted and imposed the agreed-to sentence. (Plea Agreement, ECF No. 17 at 6-7; Judgment,
ECF No. 25.) As established above, Petitioner’s 120-month sentence is lawful and falls within
the guideline range. Petitioner simply received the sentence he bargained for.

B. Petitioner’s Motion for this Court to Review the Computation of his
Sentence is Premature
Petitioner’s Motion Pursuant to Federal Rule Criminal Procedure 36 (ECF No. 40) asks
this Court to review and correct an alleged error in Petitioner’s Sentence Monitoring
Computation Data Form. Such a teview is untimely.

Rule 36 provides: “After giving any notice it considers appropriate, the court may at
any time correct a clerical error in a judgment, order, or other part of the record, or correct an
error in the record arising from oversight or omission.” Fed. R. Crim. Proc. 36. Petitioner’s
request does not concern a clerical error in the Judgment. Instead, Petitioner asks this court
to amend the manner in which his sentence is executed, which is appropriately a general habeas
§ 2241 motion. Midler, 871 F.2d at 490 n. 3; see 28 U.S.C. § 2241(a). Regardless of the label
assigned to a motion by a litigant, the subject matter of the motion determines its status.
Calderon v. Thompson, 523 U.S. 538, 553 (1998). Therefore, although Petitioner filed a Motion
Pursuant to Federal Rule of Criminal Procedure 36, this Court constmes Petitionet’s
correspondence as a 28 U.S.C. § 2241 petition for habeas relief, seeking to challenge the
execution (length and duration) of his sentence.

Petitioner Redd has a right to certain jail-time credit under 18 U.S.C. § 3585(b), which
provides:

(b) Credit for prior custody.-- A defendant shall be given credit toward the service
of a term of imprisonment for any time he has spent in official detention prior
to the date the sentence commences—

(1) asa result of the offense for which the sentence was imposed; or
(2) as a result of any other charge for which the defendant was
arrested after the commission of the offense for which the

sentence was imposed;

that has not been credited against another sentence.

10
18 US.C.A. § 3585(b) (2019). The Supreme Court of the United States has held that the
Attotney General, through the Federal Bureau of Prisons (“BOP”), is the party required to
compute credit after a federal prisoner begins to serve his sentence since the BOP has the
responsibility of administering the sentence. United States v. Wilson, 503 U.S. 329, 335, 112 S.
Ct. 1351 (1992) (citing 18 U.S.C. § 3621(a) (“A person who has been sentenced to a term of
imprisonment ... shall be committed to the custody of the Bureau of Prisons until the
expiration of the term imposed.”)); United States v. Lominac, 144 F.3d 308, 317 (4th Cir. 1998)
(confirming the holding in Wééon that a district court is not authorized under § 3585(b) to
compute credit for time spent in official detention at sentencing).

Given the responsibility granted to it by 18 U.S.C. § 3621(a) and 18 U.S.C. § 3585(b),
the BOP has established procedures and guidelines for determining jail-credit available to
prisoners. Petitioner’s specific request—administrative review of the computation of his
credits—may be addressed through such procedures. Wilson, 503 U.S. at 335-36. (referencing
28 C.F.R. §§ 542.10-16) (detailed below)). Petitioner Redd must exhaust the BOP’s
administrative remedy procedures before seeking a review of the computation of his sentence
in federal court. Although § 2241 does not contain a statutory exhaustion requirement, courts
consistently hold that a petitioner is required to exhaust his administrative remedies before
filing a writ of habeas corpus. See, ¢.¢., Gibson v. Apker, No 5:13-HC-2047-FL, 2014 WL 457697
(E.D.N.C. Feb. 4, 2017) (holding that a petitioner was required to exhaust all administrative
remedy procedures before requesting that the district court review his challenge of his federal

sentence); Wright ». Warden, PCl-Cumberland, RDB-10-671, 2010 WL 1258181 @. Md. Mar.

11
24, 2010) (holding that a petitioner could not challenge the execution (length and duration) of
his sentence in federal court before exhausting all administrative remedy procedures).

The BOP has a four-step administrative remedy procedure for contesting the
computation of sentences. First, an inmate must present his issue to prison staff through an
informal resolution, and the staff are to attempt to informally resolve the issue. See 28 C.F.R.
§ 542.13. If the informal resolution is unsuccessful, an inmate may then submit a formal
written administrative remedy request to the warden by completing a BP-9 form. See 28 C.F.R.
§ 542.14. If an inmate is not satisfied with the warden’s response, the inmate may submit an
Appeal by completing a BP-10 form. See 28 C.F.R. § 542.14. Finally, if an inmate is not
satisfied with the warden’s response to his appeal, the inmate may appeal to the BOP’s regional
director by completing a BP-10 form, and then to the BOP’s General Counsel by completing
a BP-11 form. See 28 C.F.R. § 542.15.

In this case, Petitioner has not shown that he sought an administrative remedy through |
informal resolution, formal written remedy request, or the completion of BP-9, BP-10, or BP-
11 forms. Therefore, this Court shall DISMISS without prejudice Petitioner’s request to
review the computation of his jail credit.

Further, Petitioner’s challenges to his computation of sentence must be filed in the
district of incarceration. The United States Court of Appeals for the Fourth Circuit has held
that a request for jail credit “attacks the computation and execution of the sentence rather
than the sentence itself.” Mi/er, 871 F.2d at 490. Therefore, such petitions must be brought in
the district of confinement and not in the sentencing court. {d, at 489-490 (finding that the

sentencing court correctly held that it did not have jurisdiction to direct the BOP to award a

12
petitioner jail credit). “Judicial review must be sought under 28 U.S.C. § 2241 in the district of
confinement rather than in the sentencing court.” Id. at 490 (citing United States v. Brown, 753
F.2d 455 (5th Cir. 1987).

Addittonally, the federal habeas statute provides that the proper respondent to a habeas
petition ts “the person who has custody over [the petitionet].” Rumsfeld v. Padilla, 542 U.S. 426,
434, 1248S. Ct. 2711 (2004) (quoting 28 U.S.C. § 2241))..The Supreme Court of the United
States has determined that, by default, “the proper respondent is the warden of the facility
where the prisoner is being held” Id. at 435 (citing Hogan v. Hanks, 97 F.3d 189, 190 (7th Cit.
1996), Brittingham v. United States, 982 F.2d 378, 379 (Sth Cir. 1992); Blango v. Thornburgh, 942
F.2d 1487, 1491-1492 (10th Cir. 1991) (per curiam); Brennan v. Cunningham, 813 F.2d 1, 12 (1st
Cir. 1987); Guerra v. Meese, 786 F.2d 414, 416 Oc. Cir. 1986) (per curiam); Bi/éteri v. United
States Bd. of Parole, 541 2d 938, 948 (2d Cir. 1976); Sanders v. Bennett, 148 F.2d 19, 20 (D.C.
Cir. 1945); Jones ». Biddle, 131 F.2d 853, 854 (8th Cir. 1942)). Petitioner is serving his sentence
| in Tetra Haute, Indiana. (ECF No. 40 at 4.) Thus, the proper venue for filing a § 2241 Motion
is the United States District Court for the Southern District of Indiana.

Ili. Petitioner’s Motion for Attorney Representation is Moot

Finally, Petitioner Redd seeks attorney representation following his Rule 11(c)(1)(C)
Plea Agreement and subsequent Judgment entered on November 9, 2016. (ECF No. 33.)
Petitioner’s Motion for Attorney Representation must be denied as moot because Petitioner
Redd has “no constitutional right to counsel in habeas proceedings such as this case.” Hunter

v. United States, No. 1:09-CV-472-3-r, 2010 WL 70592 (citing Crowe v. United States, 175 F.2d

799, 801 (4th Cir. 1949), cert. denied., 338 U.S. 950, 70 S. Ct. 478 (1950) (explaining that the

13
Constitution provides prisoners the right to counsel at trial, but it does not provide prisoners

the right to counsel when the prisoner makes a motion attacking the judgment entered).

Petitioner has no constitutional right to counsel at this stage. Further, there is no need to

appoint counsel for Petitioner because his two post-judgment motions are denied.
CONCLUSION

For the reasons stated above, Petitioner Redd’s Motion to Vacate, Set Aside, ot
Correct Sentence under 28 U.S.C. § 2255 (ECF No. 32) is DENIED, Petitioner Redd’s
Motion for Attorney Representation (ECF No. 33) is DENIED AS MOOT, and Petitioner
Redd’s Motion Pursuant to Federal Rule of Criminal Procedure 36 (ECF No. 40) is
DISMISSED without prejudice to allow him the opportunity to exhaust his administrative
remedies.

Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255,
the court is required to issue or deny a certificate of appealability when it enters a final order
adverse to the applicant. A certificate of appealability is a “Jurisdictional prerequisite” to an
appeal from the court’s earlier order. Uszted States v. Hadden, 475 F.3d 652, 659 (4th Cir.
2007). A certificate of appealability may issue “only if the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court
denies a petitioner’s motion on its merits, a petitioner satisfies this standard by
demonstrating that reasonable jurists would find the court’s assessment of the constitutional
claims debatable or wrong. See Mifler-E/ v, Cockrell, 537 U.S. 322, 336-38, 123 S. Ct. 1029, -

(2003); Slack v. McDamel, 529 U.S. 473, 484, 120 8. Ct. 1595 (2000). Because reasonable

14
jurists would not find Petitioner’s claims in either Motion debatable, a certificate of
appealability is DENIED.

A separate Order follows.

4

D.

Richard D. Bennett
United States District Judge

Dated: June 2, 2019.

15
